Case: 20-20012     Document: 00515598009         Page: 1     Date Filed: 10/12/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 12, 2020
                                  No. 20-20012
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Saul Zamora De Anda,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-248-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Saul Zamora De Anda appeals his conviction under 8 U.S.C. § 1326
   for unlawful presence in the United States. Citing Pereira v. Sessions, 138
S. Ct. 2105 (2018), he contends that his prior removal does not satisfy the
   removal element of § 1326 because the notice to appear did not state the date


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20012      Document: 00515598009          Page: 2    Date Filed: 10/12/2020




                                    No. 20-20012


   or time of the removal hearing. In United States v. Pedroza-Rocha, 933 F.3d
490, 497-98 (5th Cir. 2019), cert. denied, 2020 WL 2515686 (U.S. May 18,
   2020) (No. 19-6588), we relied on Pierre-Paul v. Barr, 930 F.3d 684, 688-89
   (5th Cir. 2019), cert. denied, 2020 WL 1978950 (U.S. Apr. 27, 2020) (No. 19-
   779), to conclude that (1) a notice to appear that lacked the date and time of
   the removal hearing was not defective, (2) any defect was cured by the
   subsequent service of a notice of hearing, and (3) the purported defect was
   not jurisdictional. Additionally, we held that the defendant could not
   collaterally attack the notice to appear without first exhausting administrative
   remedies. Pedroza-Rocha, 933 F.3d at 498. Conceding that Pedroza-Rocha
   and Pierre-Paul foreclose his claim, Zamora De Anda raises it to preserve it
   for further review.
          The Government has filed an unopposed motion for summary
   affirmance, which is proper if “the position of one of the parties is clearly
   right as a matter of law so that there can be no substantial question as to the
   outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969). Because Zamora De Anda correctly concedes that his claim
   is foreclosed by Pierre-Paul and Pedroza-Rocha, the motion for summary
   affirmance is GRANTED, the Government’s alternative motion for an
   extension of time to file a brief is DENIED as moot, and the judgment of the
   district court is AFFIRMED.




                                          2